By the Court.* — E. Darwin Smith, J.
—So far as the motion at special term was addressed to the favor of the court, upon the assumption that the defendant could not amend his answer of course within twenty days after service of the original answer, it was rightly decided, and if it was not, the decision resting in discretion would not be reviewable upon appeal. It is not the practice of the court, when a party is obliged to apply for leave to amend his pleading, to_ grant such leave for the purpose of allowing the defendant to set up the Statute of Limitations, usury, or any of that class of defences usually denominated unconscionable. (Lovett a. Cowman, 6 Hill, 223 ; Wolcott a. McFarlan, Ib., 227 ; Utica Ins. Co. a. Scott, 6 Cow., 606 ; 3 Wend., 573.)
But the question remains, which was chiefly discussed here and at special term, whether the defendant’s amended answer was not properly served, and on such service became the regular answer in the cause; whether in fact the defendant was not entitled as a matter of right, to amend his answer within twenty days after its service by adding thereto a new and distinct defence.
On this question the motion was decided at special term on the authority of the case of Hollister a. Livingston (9 How. Pr., 140). I followed that decision without examination—though doubtful of its correctness—as it seemed sanctioned by other decisions, and there was conflict in the cases at special term on the question, chiefly with the view that the question migh' come up upon appeal and receive examination and settlement at a general term.
The case of Hollister a. Livingston states correctly the prac*270tice of this court under the rule of 1796 (rule 8), down to the period when it was altered on the revision of the rules in 1830, as appears in Levin a. Smith (18 Johns., 310 ; 5 Cow., 37 ; 2 Wend., 259).
Rule 23 of the general rules of the Supreme Court, as revised in 1830, gave an unqualified right of amendment of the declaration and plea, within 20 days after service of the pleading, to he answered once, of course, and without costs, in general language. As under the general rule of 1796, it had (been held that the rule did not give the right to add new counts or pleas, on this revision of the rules, a new rule—rule 24, expressly provides that said rule 23 should be “construed to allow amendments to be made by adding new counts or pleas, but not so as to allow of any amendment to a plea in abatement.” So the practice remained till 1837, when on the revision of the rules in that year, said rule 24 was omitted, and a new rule (No. 23) was inserted—declaring that “ the preceding rule should not be construed to allow amendments to be made by adding new counts or pleas, nor to allow of any amendment to a plea in abatement.”
These rules continued in force till 1847, and were retained by the judges then elected under the present constitution, in the rules adopted by them, and in such rules were numbers 22 and 23.
Thus the practice stood under the general rules, when the Code passed in 1848:
Section 148, of the Code of 1848, declared as follows; “Any pleading may be amended by the party, of course, without costs, and without prejudice to the proceedings already had, at any time before the period for answering it shall expire.”
This section gave an unqualified right of amendment, and as it omits the restriction then existing, under rule 23 of the rule then in force, it must, I think, have been intended to repudiate that restriction.
In 1849 a new section, 174, was added, allowing amendments after a demurrer. In 1851, the sections 172 and 174, as they were numbered in the act of 1849, were consolidated into one section, So. 172, and amended and put in its present shape, with the single amendment made in 1859. The section, as it then read, gave an unqualified right óf amendment of any plead*271ing once—of course, and without costs, within 20 days after service of the answer or demurrer to such pleading—“ unless it was made to appear to the court that it was done for the purpose of delay, and the plaintiff or defendant will thereby lose the benefit of a term for which it may be noticed; and if it appears that such amendment was made for that purpose, the same may be stricken out.” This provision contains all the restriction imposed by the Legislature upon the absolute right of amendment once, within 20 days, and without costs. But after this amendment, it was held in several cases, that an answer consisting of mere denials, and requiring no reply, was not amendable, of course, under this section. To counteract this qualification of the absolute right of amendment, the Legislature, in 1859, inserted in the sections the words, within “ twenty days after it is served or at any time, etc.,” so as to give the unqualified right of amendment of any and every pleading once, of course, and without costs. *
It seems to me that it was the obvious intent of the Legisla ture in these provisions and amendments, to provide for and allow the largest liberty of amendment once, without terms, subject only to the restriction above quoted, that such amendment be not put in for delay. Such is the spirit of liberality in which the provisions of the Code on this subject have been, in my opinion, conceived and enacted, and this spirit and policy it is the clear duty of the court to carry out and maintain. The case of Hollister a. Livingston is in clear conflict with this spirit and • policy, and should be overruled.
The same conclusion on this question I find contained in Thompson a. Minford (11 How. Pr., 273) ; Mason a. Whitely (1 Abbotts' Pr., 85) ; Wyman a. Remund (18 How. Pr., 272) ; Spencer a. Tooker (12 Abbotts’ Pr., 353 ; S. C., 21 How. Pr., 333.)
The defendant was clearly regular in amending his answer, ■ and the same on its service became, was, and is, the proper answer in the cause, and should be so treated. The plaintiff had no right to disregard or return it upon any pretence of irregularity. The order of special term should therefore be reversed, and the original motion granted, without costs to either party.

 Present, Welles, P. J., Johnson and Smith, JJ.